Citation Nr: 1732065	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of left foot fracture.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a left foot fracture.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected residuals of a left foot fracture.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board notes that the current claim for an acquired psychiatric disorder was originally certified to the Board as a claim for service connection for a nervous condition.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In this regard, the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  Therefore, as the record indicates the Veteran has additional psychiatric diagnoses, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.

In October 2016, the case was remanded for additional development.  

The issues of entitlement to service connection for a low back disability and an acquired psychiatric disability, both claimed to include as secondary to service-connected residuals of a left foot fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's residuals of left foot fracture have resulted in no more than moderate impairment.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for residuals of left foot fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5283 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

Regarding VA's duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, and records from the Social Security Administration (SSA) have been obtained.  VA examinations were also conducted.  The Veteran was also offered the opportunity to testify before the Board, but he declined.  The Board finds that all necessary development has been accomplished.  

Significantly, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Rules and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's residuals of left foot fracture have been rated under 38 C.F.R. § 4.71a, DC 5299-5283.  A rating under DC 5299 indicates the disability is not listed in the Schedule for Rating Disabilities and has been rated by analogy under a closely related disease or injury, specifically DC 5283 for malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. §§ 4.20, 4.27.  Pursuant to DC 5283, a 10 percent rating is warranted for moderate symptoms, a 20 percent rating is warranted for moderately severe symptoms, a 30 percent rating is warranted for severe symptoms, and a 40 percent rating is warranted for actual loss of use of the foot. 38  C.F.R. § 4.71a , DC5283.
The Board has also considered the applicability of other DCs.  In pertinent part, under DC 5276 for pes planus, a 10 percent rating is warranted for bilateral or unilateral moderate impairment, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and/or pain on manipulation and use of the feet.  A 20 percent rating is warranted for unilateral severe impairment, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and/or characteristic callosities.  A 30 percent rating is also warranted for unilateral pronounced impairment, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and/or not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

Under DC 5284 for other foot injuries, a 10 percent rating is warranted for moderate symptoms, a 20 percent rating is warranted for moderately severe symptoms, a 30 percent rating is warranted for severe symptoms, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.  

As the record appears to show range of motion loss of the ankle due to service-connected residuals of left foot fracture, in addition to the rating codes above, the Board has considered rating the Veteran under DC 5271.  Under DC 5271, a 10 percent rating is assigned for moderate limitation of the ankle, and a maximum 20 percent rating is assigned for marked limitation of motion.  38 C.F.R. § 4.71a.

Words such as "moderate," "moderately severe," "severe," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.



Merits

The Veteran asserts that he is entitled to a higher rating for service-connected residuals of a left foot fracture.  See July 2010 Statement in Support of Claim.  Nevertheless, after a complete review of the record and affording the Veteran the benefit-of-the doubt, the Board finds that a higher rating is not warranted. 

In May 2010, the Veteran underwent VA examination of his left foot disability.  The examiner noted a history of left foot fracture in service and diagnosed the Veteran with residuals of left foot fracture.  As part of his medical history, the Veteran did not identify having swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  However, he did identify pain in the dorsal foot while standing/walking.  On examination, there was no evidence of painful motion, instability, weakness, or abnormal weight bearing.  However, there was evidence of mild swelling on the dorsal proximal foot and mild tenderness at the anterior navicular bone.  It was also noted that the Veteran had a normal gait with no assistive devices, equal step length, and normal cadence.  He was mildly limited in activities of daily living. 

The Veteran's left foot disability was not evaluated again until February 2016, at which time he was assessed by a VA examiner.  The Veteran reported having intermittent left foot pain for which he used a one-point cane.  On examination, the Veteran demonstrated pain on movement, pain on weight-bearing, pain on nonweight-bearing, and swelling.  The examiner also indicated that the pain in the Veteran's left foot could significantly limit his functional ability during flare-ups or when the joint was used over a period of time; however, there was no evidence of weakness, fatigability, or incoordination at that moment.  The examiner then stated that to express the additional range of motion lost due to flare-ups was not possible as it was her view that it should be documented during a positive flare-up period and not during a regular medical evaluation.  Therefore, such additional range of motion loss could not be expressed without a positive flare up episode and would be speculative.  The examiner found no functional impact.

In November 2016, the Veteran underwent another VA foot examination.  The Veteran reported intermittent, mild pain, which was exacerbated by prolonged walking/standing.  The Veteran demonstrated pain on elicit movement, weight bearing, and manipulation and had intermittent swelling, more prominent at night.  There was no objective evidence of marked deformity, characteristic callosities, instability, weakness or incoordination.  The examiner assessed the Veteran's residuals of left foot fracture as moderate in severity.   She also found that was exacerbated by prolonged walking and standing.  She further indicated that pain, weakness, fatigability, or incoordination could limit functional ability during a flare ups or on repeated use over time; however, such conclusion was speculative as testing has not been performed during a flare up episode or after repeated use over time.

In January 2017, the Veteran's left foot disability was again evaluated by a VA examiner.  The examiner indicated that the Veteran's service connected left foot disability resulted in moderate intermittent pain.  Functional impairment consisted of difficulty walking.  The Veteran also reported pain on use, pain accentuated by use, pain on manipulation, pain accentuated by manipulation, pain on weight-bearing and nonweight-bearing, and swelling on use.  There was, however, no evidence of characteristic callosities or objective evidence of marked deformity.  On range of motion testing, dorsiflexion ranged from 0 to 15 degrees and plantar flexion ranged from 0 to 35 degrees.  The examiner noted that there was pain on range of motion testing; however, it did not result in or cause functional loss.  Pain was also noted on passive range of motion testing.  Although the examiner indicated that pain may limit functional ability with repeated use over a period of time or during a flare up, the examiner indicated that such additional range of motion loss would be speculative as testing was not performed during a positive flare up episode.

In light of the foregoing evidence, the Board finds that the criteria for a rating in excess of 10 percent are not met.  Chiefly, the Veteran's symptoms have not resulted in more than moderate severity.  Although the Veteran has demonstrated pain on manipulation and swelling on use, such pain was characterized as mild to moderate and there was no evidence of marked deformity or characteristic callosities.  See May 2010, November 2016, and January 2017 VA Examinations.  Thus, under DCs 5276, 5283, and 5284, the Veteran would not be entitled to more than a 10 percent rating.  

Moreover, the evidence of range of motion loss (equivalent to a 5 degree loss in dorsiflexion and 10 degree loss in plantar flexion) would not be characterized as more than moderate limitation of motion.  Under DC 5271, moderate limitation of motion is also consistent with a 10 percent rating.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for service-connected residuals of left foot fracture and it must be denied.   The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent for residuals of left foot fracture is denied.  


REMAND

Remand is required for a new VA addendum opinion regarding the Veteran's claim for service connection for a low back disability.  Significantly, in the October 2016 remand, the Board requested an opinion as to "whether it is at least as likely as not...that any low back disability was proximately caused, or chronically aggravated, by the Veteran's service connected residuals of left foot fracture" and defined aggravation as a "permanent worsening beyond the natural progression of the disease."  In contemplation of the foregoing standard, a November 2016 medical opinion was rendered by Dr. G. S.  Specifically, Dr. G. S. opined that "lumbar DDD is less likely as not caused by or aggravated by the [Veteran's] service-connected residuals of left foot fracture."  In spite of this opinion, the Board finds that the VA examiner relied on the wrong aggravation standard.  While "permanent worsening" is required for aggravation under 38 U.S.C.A. § 1153, it is not the applicable standard in this case.  The correct standard under 38 C.F.R. § 3.310(a) only requires that there be "any" worsening of a nonservice-connected condition by a service-connected condition.  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Accordingly, the Board finds the VA addendum opinion inadequate and directs that a new VA addendum opinion be procured. 

The Board finds that remand for a new VA addendum opinion is also required with regard to the Veteran's claim for service connection for an acquired psychiatric disability.  In this regard, the Board notes that the November 2016 addendum opinion rendered by Dr. M. V. does not sufficiently explain why the Veteran's September 2010 diagnosis of major depression was invalid and, thus, not a currently diagnosed psychiatric disability.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale); see also Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Rather, the examiner rationalized that the Veteran does not have a current diagnosis of major depression because he did not have a history of hospitalization or emotional crisis and did not received psychiatric treatment after the September 2010 diagnosis.  This is not a sufficient rationale upon which the Board can base a denial of this claim.  As such, an additional addendum opinion is required consistent with this remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA addendum opinion with an appropriate VA examiner to determine the etiology of the Veteran's low back disability.  The claims folder must be made available to the examiner for review.  The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability was proximately caused, or aggravated, by his service-connected residuals of left foot fracture. 

The examiner is specifically instructed to consider and discuss the evidence indicating that the Veteran has an antalgic gait, has difficulty walking, and walks with cane.  See April 2011 SSA/SSI Letter, November 2016 VA Foot Examination, and January 2017 VA Ankle Examination.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The AOJ should also schedule the Veteran for a VA addendum opinion with an appropriate VA examiner to determine the etiology of any diagnosed psychiatric disability.  The claims folder must be made available to the examiner for review.  The examiner should respond to the following:

a)  Identify/diagnose all psychiatric disabilities that currently exist or have existed during the pendency of the appeal, to include disabilities that have resolved. 

In responding to this request, the examiner should note that the Veteran has received a diagnosis for major depression during the appeal period.  If the examiner finds this diagnosis to be invalid, he or she should provide a complete rationale for why this is so. 

b)  For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or greater) that it was proximately caused, or aggravated by the Veteran's service-connected residuals of left foot fracture. 

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Finally, readjudicate the issues on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If any of the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


